 



Exhibit 10.1
Home Solutions of America, Inc.
2001 Stock Plan
Restricted Stock Purchase Agreement
     This Restricted Stock Purchase Agreement (this “Agreement”) is executed
between Home Solutions of America, Inc., a Delaware corporation (the “Company”)
and Frank J. Fradella, the Chief Executive Officer of the Company on the date
hereof (“Recipient”), effective this the 11th day of May, 2007 (the “Effective
Date”). Unless otherwise defined in this Agreement, the capitalized terms herein
shall have the same meaning as defined in the Company’s 2001 Stock Plan (the
“Plan”).
I. NOTICE OF RESTRICTED STOCK GRANT
     The undersigned Recipient, in consideration of Recipient’s service as Chief
Executive Officer during the period from January 1, 2006 to December 31, 2006
(the “Compensation Period”) and his performance during such period, is hereby
awarded, in satisfaction of the long term incentive compensation award granted
to Recipient for the fiscal year ended December 31, 2006, the following shares
(the “Restricted Stock”) of the Company’s common stock, par value $0.001 per
share (“Common Stock”), subject to the restrictions set forth herein and in the
Plan. The Restricted Stock is subject to the terms and conditions of the Plan
and this Agreement. Certain information relevant to the grant of Restricted
Stock to Recipient is set forth below:

         
Name of Recipient:
  Frank J. Fradella
 
       
Date of Grant:
  May 11, 2007
 
       
Type of Security:
  Common Stock
 
       
Price per Share Paid by Recipient:
  $-0- per share
 
       
Closing Price of Common Stock on Nasdaq on Date of Grant:
  $5.54 per share
 
       
Total Number of Shares of Restricted Stock Granted:
  94,765 shares
 
       
Value of Shares:
  $ 525,000  

II. TERMS APPLICABLE TO RESTRICTED STOCK
     1. Vesting. The Restricted Stock shall vest in accordance with the vesting
schedule attached hereto as Exhibit “A”. The Restricted Stock granted to
Recipient shall be subject to Recipient’s continuing service as an employee of
the Company during the Compensation Period.

1



--------------------------------------------------------------------------------



 



Subject to any applicable provisions of any employment agreement between the
Company and the Recipient, which shall control in the event of any conflict
between such employment agreement and this Agreement, if Recipient does not
serve as an employee of the Company for the entire Compensation Period for any
reason, all shares of Restricted Stock that are unvested on the effective date
of Recipient’s termination of employment with the Company shall be forfeited;
provided, that Recipient shall be entitled to retain all shares of Restricted
Stock that are vested on or before the effective date of Recipient’s termination
of employment with the Company. In the event that any shares of Restricted Stock
are forfeited by Recipient pursuant to the terms of this Agreement, any
employment agreement between Recipient and the Company, the Plan or otherwise,
upon such forfeiture (i) Recipient agrees to promptly return to the Company, all
stock certificate(s) evidencing the shares of Restricted Stock granted to
Recipient, together with a duly executed stock power and such other instruments
of assignment and agreements as may be requested by the Company, (ii) the
unvested shares of Restricted Stock shall be cancelled and returned to treasury,
and the stock certificate(s) representing the unvested shares of Restricted
Stock shall be cancelled (but only with respect to unvested shares Restricted
Stock), and (iii) the Company shall cause its transfer agent to issue to
Recipient, a new stock certificate representing any vested shares of Restricted
Stock to which Recipient is entitled as of the effective date of Recipient’s
termination of employment or other event resulting in the forfeiture of unvested
shares of Restricted Stock.
     2. Share Certificates. Each certificate issued in respect to the Restricted
Stock shall be registered in Recipient’s name and, at the Company’s request,
deposited by him, together with a stock power endorsed in blank, with the
Company or its authorized escrow agent, and shall bear the following legend (or
a similar legend) together with any other appropriate legend:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO VESTING REQUIREMENTS AND RESTRICTIONS ON TRANSFER PURSUANT TO THE
TERMS AND CONDITIONS OF THAT CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT DATED
MAY 11, 2007, ENTERED INTO BETWEEN THE REGISTERED OWNER AND HOME SOLUTIONS OF
AMERICA, INC. THE CORPORATION WILL FURNISH TO THE RECORD HOLDER OF THIS
CERTIFICATE, WITHOUT CHARGE, A COPY OF SUCH AGREEMENT UPON WRITTEN REQUEST TO
THE CORPORATION AT ITS PRINCIPAL OR REGISTERED OFFICE.
     3. Disposition of Shares. Recipient will not, without the prior written
consent of the Company, directly or indirectly, offer, pledge, encumber, sell,
assign, contract to sell, sell short, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, lend or otherwise dispose of, transfer or convey (collectively,
“Transfer”) any unvested shares of Restricted Stock or any rights with respect
thereto. Any attempted transfer of unvested shares of Restricted Stock in
violation of this Section 3 will be null, void and of no force or effect.

2



--------------------------------------------------------------------------------



 



     4. Voting. Recipient shall have the right to vote the vested and unvested
shares of Restricted Stock, except as otherwise provided by the Plan.
     5. Compliance with Company Procedures, Laws and Regulations. The Transfer
of the Restricted Stock shall be subject to compliance by Recipient with the
Company’s Insider Trading Policy, the Company’s Code of Ethics, and all other
codes and policies of the Company applicable to the Transfer of the Restricted
Stock. Further, any Transfer of the Restricted Stock shall comply with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed or any national quotations system upon which the Company’s
Common Stock may be quoted at the time of such Transfer. Recipient understands
that the Company is under no obligation to register or qualify the Restricted
Stock with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance. Recipient agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent against the Transfer of Restricted Stock in violation of any provision of
this Agreement.
     6. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof, and supersede in their
entirety all prior undertakings and agreements of the Company and Recipient with
respect to the subject matter hereof, and may not be modified adversely to
Recipient’s interest except by a writing signed by the Company and Recipient.
This Agreement is governed by the internal substantive laws but not the choice
of law rules of the State of Delaware. Venue for all disputes arising hereunder
shall be proper exclusively in Dallas County, Texas.
     7. No Guarantee of Continued Service. Recipient acknowledges and agrees
that this Agreement, the transactions contemplated hereunder and the terms and
conditions set forth herein do not constitute an express or implied promise of
continued engagement as an employee for any period or at all, and shall not
interfere in any way with Recipient’s right or the Company’s right to terminate
Recipient’s service as an employee at any time.
     8. Acknowledgement of Plan. Recipient acknowledges receipt of a copy of the
Plan and represents that he is familiar with the terms and provisions thereof,
and hereby accepts the grant of Restricted Stock and agrees to all of the terms
and provisions thereof related thereto. Recipient has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. Recipient hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Agreement.
[The remainder of this page is left blank intentionally.]

3



--------------------------------------------------------------------------------



 



     This Agreement has been executed by the Company and Recipient this the
___day of May, 2007, effective for all purposes as of the Effective Date.

            COMPANY:

HOME SOLUTIONS OF AMERICA, INC.
      By:           Name:   Jeffrey M. Mattich        Title:   Senior Vice
President and Chief Financial
Officer        RECIPIENT:
            Name: Frank J. Fradella, Chief Executive Officer             

4



--------------------------------------------------------------------------------



 



Exhibit A
Vesting Schedule

          Date   No. of Shares Vesting
May 11, 2007
    -0-  
June 11, 2007
    2,632  
July 11, 2007
    2,632  
August 11, 2007
    2,632  
September 11, 2007
    2,632  
October 11, 2007
    2,632  
November 11, 2007
    2,632  
December 11, 2007
    2,632  
January 11, 2008
    2,632  
February 11, 2008
    2,632  
March 11, 2008
    2,632  
April 11, 2008
    2,632  
May 11, 2008
    2,632  
June 11, 2008
    2,632  
July 11,2008
    2,632  
August 11, 2008
    2,632  
September 11, 2008
    2,632  
October 11, 2008
    2,632  
November 11, 2008
    2,632  
December 11, 2008
    2,632  
January 11, 2009
    2,632  
February 11, 2009
    2,632  
March 11, 2009
    2,632  
April 11, 2009
    2,632  
May 11, 2009
    2,632  
June 11, 2009
    2,632  
July 11, 2009
    2,632  
August 11, 2009
    2,632  
September 11, 2009
    2,632  
October 11, 2009
    2,632  
November 11, 2009
    2,632  
December 11, 2009
    2,632  
January 11, 2010
    2,632  
February 11, 2010
    2,632  
March 11, 2010
    2,632  
April 11, 2010
    2,632  
May 11, 2010
    2,645  

 